Exhibit 10.2 FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) dated as of April 30,2008, is among COMSTOCK RESOURCES, INC. (the “Borrower”), the banks named on the signature pages hereto (together with their respective successors and assigns in such capacity, each as a “Lender”), and BANK OF MONTREAL, as administrative agent for the Lenders (in such capacity, together with its successors and assigns, the “Administrative Agent”). PRELIMINARY STATEMENT A.The Borrower, the Administrative Agent, the Lenders and certain other parties have entered into that certain Second Amended and Restated Credit Agreement dated as of December 15,2006 (as amended, restated, modified or supplemented from time to time until the date hereof, the “Credit Agreement”). B.The Borrower has requested that the Administrative Agent and the Lenders increase the Borrowing Base in respect of the Spring 2008 redetermination, as set forth herein. C.The Borrower has requested that the Credit Agreement be amended and modified to allow JPMorgan Chase Bank, N.A. (“JPMorgan”) and SunTrust Bank (“SunTrust”; and together with JPMorgan, collectively, the “New Lenders”) to become “Lenders” party to the Credit Agreement, as set forth herein. D.The Borrower intends to sell, assign, transfer and convey through one or more Dispositions (collectively, the “Permitted Dispositions”) those certain Oil and Gas Properties of the Borrower or another Loan Party comprising certain midcontinent and Rocky Mountain oil and gas properties (the “Mid-Con and Rockies Properties”); certain east Texas oil and gas properties (the “East Texas Properties”); and certain south Texas oil and gas properties (the “South Texas Properties”), all as more particularly described on ExhibitA, attached hereto and incorporated herein. E.Subject to the terms and conditions of this Amendment, the Lenders party to the Credit Agreement immediately prior to the effectiveness of this Amendment, the New Lenders, the Administrative Agent and the Issuing Bank have agreed to enter into this Amendment in order to effectuate such amendments and modifications, increase the Borrowing Base and permit the Permitted Dispositions, all as set forth herein. NOW THEREFORE, in consideration of the foregoing and the mutual agreements set forth herein, the parties agree as follows: Section 1.Definitions.Unless otherwise defined in this Amendment, each capitalized term used in this Amendment has the meaning assigned to such term in the Credit Agreement. Section 2. Amendment of Credit Agreement. (a)The Credit Agreement is hereby amended by deleting the existing Schedule 2.1 to the Credit Agreement and inserting in its place the text contained in Attachment 1 attached to this Amendment as the new Schedule 2.1 to the Credit Agreement. (b)The Credit Agreement is hereby amended by inserting at the end of the existing Schedule 10.2 to the Credit Agreement the text contained in Attachment 2 attached to this Amendment. Section 3.JPMorgan and SunTrust as Lenders. (a)Upon the effectiveness of this Amendment and by its execution and delivery hereof, each of JPMorgan and SunTrust shall be deemed automatically to have become a party to the Credit Agreement, shall have all the rights and obligations, severally and not jointly, of a “Lender” under the Credit Agreement and the other Loan Documents as if each were an original signatory thereto, and shall agree, and does hereby agree, severally and not jointly, to be bound by the terms and conditions set forth in the Credit Agreement and the other Loan Documents to which the Lenders are a party, in each case, as if each were an original signatory thereto. (b)Each of JPMorgan and SunTrust, severally and not jointly, (i)confirms that it has received a copy of the Credit Agreement, together with copies of the financial statements referred to in Section 5.5 thereof and most recently delivered pursuant to Section 6.1 thereof and such other documents and information as it has deemed appropriate to make its own credit analysis and decision to enter into this Amendment and the Credit Agreement; (ii)agrees that it has independently and without reliance upon the Assignor or the Administrative Agent and based on such information as it has deemed appropriate, made its own credit analysis and decision to enter into this Amendment and the Credit Agreement (and that it will, independently and without reliance upon the Administrative Agent, the Issuing Bank, the Arranger or any other Lender and based on such documents and information as it shall deem appropriate at the time, continue to make its own credit decisions in taking or not taking action under the Credit Agreement); (iii)represents and warrants that (1) its name set forth herein is its legal name, (2) it has the full power and authority and the legal right to make, deliver and perform, and has taken all necessary action, to authorize the execution, delivery and performance of this Amendment, and any and all other documents delivered by it in connection herewith and to fulfill its obligations under, and to consummate the transactions contemplated by, this Amendment, the Credit Agreement and the Loan Documents, (3) no consent or authorization of, filing with, or other act by or in respect of any Governmental Authority, is required in connection herewith or therewith, and (4) this Amendment constitutes its legal, valid and binding obligation; (iv)appoints and authorizes the Administrative Agent to take such action as agent on its behalf and to exercise such powers and discretion under the Loan Documents as are delegated to the Administrative Agent by the terms thereof, together with such powers and discretion as are reasonably incidental thereto; (v) appoints and authorizes the Issuing Bank to take such action as letter of credit issuing bank on its behalf and to exercise such powers and discretion under the Loan Documents as are delegated to the Issuing Bank by the terms thereof, together with such powers and discretion as are reasonably incidental thereto; (vi) agrees that it will perform in accordance with their terms all of the obligations that by the terms of the Credit Agreement are required to be performed by it as a Lender; and (vii) represents and warrants that under applicable Laws no tax will be required to be withheld by the Administrative Agent or the Borrower with respect to any payments to be made to such New Lender hereunder or under any Loan Document, and no tax forms described in Section3.8 of the Credit Agreement are required to be delivered by such New Lender (or if required, such tax forms have been delivered to the Administrative Agent as required under Section 3.8 of the Credit Agreement). 2 (c)Each of JPMorgan and SunTrust hereby advises each other party hereto that its respective address for notices and its respective Lending Office shall be as set forth below its name on Schedule 10.2 to the Credit Agreement (as amended hereby). Section 4.Redetermination of Borrowing Base. (a)Upon the satisfaction of the conditions set forth in Section 11 below, the Borrowing Base shall be, and hereby is, increased by $50,000,000 to $625,000,000 (the “Borrowing Base Increase”), which Borrowing Base shall remain in effect until the Borrowing Base shall be (i) reduced from time to time in accordance with clause(b) of this Section4, (ii)otherwise redetermined or adjusted in accordance with Section2.8 of the Credit Agreement, or (iii)otherwise agreed in accordance with the Credit Agreement. (b)Concurrently with the consummation of: (i) the Disposition of the Mid-Con and Rockies Properties, the Borrowing Base then in effect shall automatically be reduced by $15,000,000, provided that to the extent that the Borrower or any of its Subsidiaries Disposes of less than all of the Mid-Con and Rockies Properties (whether through one or more Dispositions), the Borrowing Base then in effect shall automatically be reduced concurrently with the consummation of each such Disposition by an amount equal to the proportion of $15,000,000 that those Mid-Con and Rockies Properties sold, assigned, transferred or conveyed bears to the aggregate value all Mid-Con and Rockies Properties (determined, in each case, by reference to the most recently delivered Engineering Report), as such amount may be rounded upwards (e.g., the resulting Borrowing Base shall be rounded downwards) to the nearest integral of $1,000,000 (or to such other amount as may be mutually agreed between the Administrative Agent and the Borrower); provided, however, that the aggregate amount of reductions attributable to Dispositions of Mid-Con and Rockies Properties shall not exceed $15,000,000; 3 (ii) the Disposition of the East Texas Properties, the Borrowing Base then in effect shall automatically be reduced by $20,000,000, provided that to the extent that the Borrower or any of its Subsidiaries Disposes of less than all of the East Texas Properties (whether through one or more Dispositions), the Borrowing Base then in effect shall automatically be reduced concurrently with the consummation of each such Disposition by an amount equal to the proportion of $20,000,000 that those East Texas Properties sold, assigned, transferred or conveyed bears to the aggregate value all East Texas Properties (determined, in each case, by reference to the most recently delivered Engineering Report), as such amount may be rounded upwards (e.g., the resulting Borrowing Base shall be rounded downwards) to the nearest integral of $1,000,000 (or to such other amount as may be mutually agreed between the Administrative Agent and the Borrower); provided, however, that the aggregate amount of reductions attributable to Dispositions of East Texas Properties shall not exceed $20,000,000; (iii) the Disposition of the South Texas Properties, the Borrowing Base then in effect shall automatically be reduced by $15,000,000, provided that to the extent that the Borrower or any of its Subsidiaries Disposes of less than all of the South Texas Properties (whether through one or more Dispositions), the Borrowing Base then in effect shall automatically be reduced concurrently with the consummation of each such Disposition by an amount equal to the proportion of $15,000,000 that those South Texas Properties sold, assigned, transferred or conveyed bears to the aggregate value all South Texas Properties (determined, in each case, by reference to the most recently delivered Engineering Report), as such amount may be rounded upwards (e.g., the resulting Borrowing Base shall be rounded downwards) to the nearest integral of $1,000,000 (or to such other amount as may be mutually agreed between the Administrative Agent and the Borrower); provided, however, that the aggregate amount of reductions attributable to Dispositions of South Texas Properties shall not exceed $15,000,000; and further provided that, for the avoidance of doubt, it is expressly acknowledged and agreed that each of the foregoing reductions in the Borrowing Base shall be cumulative and that the order of the consummation of each, if any, is irrelevant to the application of this clause(b). (c)Both the Borrower, on the one hand, and the Administrative Agent and the Lenders, on the other hand, agree that none of the redeterminations of the Borrowing Base pursuant to this Section 4 shall constitute an unscheduled redetermination of the Borrowing Base for purposes of Section 2.8 of the Credit Agreement. 4 Section 5.Waiver of Section 7.5 of Credit Agreement.The provisions of Section7.5 of the Credit Agreement (which prohibit the Borrower from, or permitting any of its Restricted Subsidiaries from, Disposing of Oil and Gas Properties (among other things) subject to certain permitted exceptions more particularly set forth therein) is hereby waived insofar as, and only insofar as, the Borrower shall be permitted to, or to permit any of its Restricted Subsidiaries to, consummate the applicable Permitted Disposition.For the avoidance of doubt, it is acknowledged and agreed that the reductions in the amount of the Borrowing Base in effect immediately prior to the consummation of any applicable Permitted Disposition set forth in Section4 above shall be in lieu of any reduction that would otherwise be required, if any, pursuant to Section 7.5(e) of the Credit Agreement. Section 6.Expiration of Waiver and Automatic Borrowing Base Reductions.The forgoing waiver of Section7.5 of the Credit Agreement (set forth in Section5 of this Amendment) and the automatic reductions to the Borrowing Base as a result of any Permitted Disposition (set forth in Section4(b) of this Amendment) shall expire and terminate concurrently with the date on which the next regularly scheduled redetermination of the Borrowing Base becomes effective in the Fall2008, provided that such expiration and termination shall not in any way invalidate any Permitted Disposition consummated prior to such date. Section 7.Consent to Release of Liens.By executing this Amendment, each Lender (including each New Lender) hereby consents to the execution by the Administrative Agent and delivery to the Borrower or to its designee from time to time concurrently with the consummation of the applicable Permitted Disposition of one or more releases of Liens held by the Administrative Agent for the benefit of the Lenders (including the New Lenders) with respect to all Oil and Gas Properties (and associated personal property) sold, assigned, transferred or conveyed. Section 8.Covenant to Give Notice of Permitted Disposition; Repay Borrowing Base Deficiency.The Borrower covenants and agrees that it shall: (a)Concurrently with the consummation of any Permitted Disposition, give notice in reasonable detail to the Administrative Agent of such Permitted Disposition; and (b)Notwithstanding the provisions of Section 2.4.2(ii)(A) of the Credit Agreement, pay or cause to be paid the amount of any Borrowing Base Deficiency (if any) that results from the automatic application of the provisions of Section4(b) of this Amendment upon the consummation of any Permitted Disposition within one (1) Business Day of such Permitted Disposition in an amount equal to 100% of such Borrowing Base Deficiency. Section 9.Fees.Promptly following the Increase Date, the Borrower shall pay to the Administrative Agent for the account of each New Lender a fee equal to 0.20% of each New Lender’s Percentage Share of $625,000,000 after giving effect to this Amendment. Section 10.
